Case: 6:20-cr-00002-REW-HAI Doc #: 358 Filed: 08/25/20 Page: 1 of 3 - Page ID#: 1053




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                           )
                                                      )
        Plaintiff,                                    )       No. 6:20-CR-2-REW-HAI
                                                      )
  v.                                                  )
                                                      )                 ORDER
  LARRY TYLER HAMMONS,                                )
                                                      )
        Defendant.                                    )
                                                      )

                                        *** *** *** ***

        After conducting Rule 11 proceedings, see DE 349 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant Larry Tyler Hammons’s guilty plea and

 adjudge him guilty of Count 1 of the Superseding Indictment (DE 207). See DE 350

 (Recommendation); see also DE 337-1 (Plea Agreement). Judge Ingram expressly informed

 Defendant of his right to object to the recommendation and to secure de novo review from the

 undersigned. See DE 350 at 3. The established, 3-day objection deadline has passed, and no party

 has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).



                                                  1
Case: 6:20-cr-00002-REW-HAI Doc #: 358 Filed: 08/25/20 Page: 2 of 3 - Page ID#: 1054




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 350, ACCEPTS Hammons’s guilty plea, and ADJUDGES

           him guilty of Count 1 of the Superseding Indictment (DE 207);

        2. Further, per Judge Ingram’s unopposed recommendation and Defendant’s agreement

           (DE 337-1 ¶ 9), the Court provisionally FINDS that the firearm in item 5 and the

           currency that was seized from Hammons, specified in the operative indictment (DE

           207 at 8-9), are forfeitable and that Hammons has an interest in said property, and

           preliminarily ADJUDGES Defendant’s interest in such property FORFEITED.

           Under Criminal Rule 32.2, and absent pre-judgment objection, “the preliminary

           forfeiture order becomes final as to” Defendant at sentencing. Fed. R. Crim. P.

           32.2(b)(4)(A). The Court will further address forfeiture at that time. See id. at (b)(4)(B);

        3. The Court, as to this Defendant only, GENERALLY CONTINUES the jury trial in

           this matter;

        4. The Court, seeing no evidence or argument from the parties and pursuant to 18 U.S.C.

           § 3143(a)(2), finds nothing overcoming the 18 U.S.C. § 3143(a)(1) detention mandate.

           [Defendant has not pursued the 18 U.S.C. § 3145(c) portal.] Therefore, the Court

           ORDERS that Mr. Hammons report to the United States Marshals Service, at the

           London Courthouse, at 10:00 a.m. on September 3, 2020; and

        5. The Court will issue a separate sentencing order.




                                                  2
Case: 6:20-cr-00002-REW-HAI Doc #: 358 Filed: 08/25/20 Page: 3 of 3 - Page ID#: 1055




        This the 25th day of August, 2020.




                                             3
